DETAILED ACTION
This is a first action on the merits.  Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 3/16/2021 has been received and considered.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:    
in claim 1, line 4, element “wherein:” should be corrected to --wherein--.
in claim 19, line 2, element “the gears each have a third gear stage” should be corrected to --the transmissions each have a third gear stage--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebenhaar Getriebe, DE 26 49 949.
Regarding claim 1, Siebenhaar Getriebe discloses a series of transmissions, comprising: 
a first transmission (e.g., 3/III, 2/II, 1/0, fig. A), and 
a second transmission (e.g., 3/IV, 2/III, 1/I, fig. A); 
wherein: 
the transmissions each have a first planetary stage and a second planetary stage; 
the first planetary stage and the second planetary stage each have a ring gear, a planetary carrier with one or more planetary gears and a sun gear; and 
a width of the planetary gears of the first planetary stage of the first transmission (e.g., 2/II, fig. A) is smaller than a width of the planetary gears of the first planetary stage of the second transmission (e.g., 2/III, fig. A); 
a width of the planetary gears of the second planetary stage of the first transmission (e.g., 1/0, fig. A) is smaller than a width of the planetary gears of the second planetary stage of the second transmission (e.g., 1/I, fig. A).  
Regarding claims 2-5 and 11-14, Siebenhaar Getriebe discloses the number of planetary gears of the different stages in each transmission matching (see fig. A).
Regarding claim 6, Siebenhaar Getriebe discloses: 
a third transmission (e.g., 3/V, 2/IV, 2/II, 1/0, fig. A); and 
a fourth transmission (e.g., 3/VI, 2/V, 2/III, 1/I, fig. A); 
wherein 
the third and fourth transmissions each have a first planetary stage and a second planetary stage; 
the first planetary stage and the second planetary stage each have a ring gear, a planetary carrier with one or more planetary gears and a sun gear; 
a width of the planetary gears of the first planetary stage of the third transmission (e.g., 2/II, fig. A) is smaller than a width of the planetary gears of the first planetary stage of the fourth transmission (e.g., 2/III, fig. A); and 
a width of the planetary gears of the second planetary stage of the third transmission (e.g., 1/0, fig. A) is smaller than a width of the planetary gears of the second planetary stage of the fourth transmission (e.g., 1/I, fig. A).  
Regarding claim 7, Siebenhaar Getriebe discloses a width of the planetary gears of the first planetary stage of the third transmission corresponds to a width of the planetary gears of the first planetary stage of the first transmission (e.g., 2/II, fig. A).  
Regarding claim 8, Siebenhaar Getriebe discloses a width of the planetary gears of the second planetary stage of the third transmission corresponds to a width of the planetary gears of the second planetary stage of the first transmission (e.g., 1/0, fig. A).  
Regarding claim 9, Siebenhaar Getriebe discloses a width of the planetary gears of the first planetary stage of the fourth transmission corresponds to a width of the planetary gears of the first planetary stage of the second transmission (e.g., 2/III, fig. A).  
Regarding claim 10, Siebenhaar Getriebe discloses a width of the planetary gears of the second planetary stage of the fourth transmission corresponds to a width of the planetary gears of the second planetary stage of the second transmission (e.g., 1/I, fig. A).  
Regarding claim 19, Siebenhaar Getriebe discloses the transmissions each have a third gear stage (see fig. A).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siebenhaar Getriebe, DE 26 49 949.
Regarding claims 15-18, Siebenhaar Getriebe does not disclose the number of planetary gears of different stages in the different transmission being different from one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the claimed number of planetary gears in each stage, in order to yield the predictable result of changing the torque capacity of the different stages, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619